DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY SCREEN HAVING AN OPTICAL DEVICE UNDER A DISPLAY ARRAY.

112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a display screen module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “comprising” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: first display array, second display array and control circuit (display screen module, see specification [0005]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans, V et al (U.S. Patent Pub. No. 2017/0124933).

Regarding claim 1, Evans discloses a display screen module (108), comprising: 
a first display array (i.e. matrix of color pixels 116 of the display 108), (fig. 1a, [0021]); 
one or more second display arrays (i.e. area having pixels 116 above light sensor layer 154 including cameras 104) respectively corresponding to one or more groups of optical devices (104a and 104b) of an electronic device (100), and each second display array is located above a group of optical devices corresponding to the second display array (i.e. color pixels 116 located above the cameras 104a and 104b), wherein each group of the optical devices comprises at least one optical device that needs ambient light during a normal operation (i.e. each cameras 104a and 104b has a shutter system to open to enable light to fall on the light sensor of the camera for capturing an image operation), (figs. 1a-1b and 5, [0027, 0031 and 0054]); 
a control circuit (110) configured to control each second display array (i.e. area having pixels 116 above cameras 104) to display an image when none of optical devices in a group of optical devices (104a and 104b) corresponding to the second display array operates normally (i.e. when the cameras 104a and 104b are not in used, the pixels 116 above the cameras 104a and 104b emit light to display an image and are not transparent), (fig. 1a, [0022 and 0031-0033]), 
when a target optical device (104a) in a group of target optical devices (104a and 104b) needs to operate, turn off some or all pixels of a target second display array (fig. 5, [0056]), and 
when a predefined application interface is displayed (i.e. video conference application), turn off a display region comprising all the second display arrays (i.e. target portion of the OLED display can be turned off whenever the light sensor is active), so that a remaining display region is a complete rectangular display region (i.e. the remaining pixels 116 of the display 108 other than the pixels 116 above the camera are still turned on when the camera 104 is in use during video conference), (fig. 5, [0056-0059]). 

Regarding claim 12, please refer to claim 1 for details.

Allowable Subject Matter
Claims 2-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 2.  Hong (U.S. Patent Pub. No. 2018/0040679) discloses wherein the first display array (914) is an active-matrix organic light-emitting diode (AMOLED) array, and the one or more second display arrays (921) are one or more active-matrix organic light-emitting diode arrays, (figs. 1-2 and 9, [0030-0032, 0034-0035 and 0053-0057]).

However, none of the prior art of record teaches the limitation “the one or more second display arrays are one or more passive-matrix organic light-emitting diode (PMOLED) arrays,” as recited in claim 2.

Claims 3-11 are dependent upon claim 2 and are allowed for the reason set forth above in claim 2.

Claim 13 is similar to claim 2 and is allowed for the reason set forth above in claim 2.

Claims 14-20 are dependent upon claim 13 and are allowed for the reason set forth above in claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu (U.S. Patent Pub. No. 2016/0343787) discloses a flat panel display.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/           Primary Examiner, Art Unit 2691